                         IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH

TAE H. CHON,                                         MEMORANDUM DECISION AND
                                                     ORDER DENYING MOTION TO SET
                        Petitioner,                  ASIDE JUDGMENT
v.

UNITED STATES OF AMERICA,                           Civil Case No. 1:19-CV-135 TS
                                                    Criminal Case No. 2:01-CR-487 TS
                        Respondent.
                                                    District Judge Ted Stewart


       This matter is before the Court on Petitioner’s Motion to Set Aside Judgment. Petitioner

seeks relief under Federal Rule of Civil Procedure 60(b)(1). That provision allows for relief

where there has been a “mistake, inadvertence, surprise, or excusable neglect.” “[T]he ‘mistake’

provision in Rule 60(b)(1) provides for the reconsideration of judgments only where: (1) a party

has made an excusable litigation mistake or an attorney in the litigation has acted without

authority from a party, or (2) where the judge has made a substantive mistake of law or fact in

the final judgment or order.” 1 Having carefully considered Petitioner’s Motion, the Court finds

that he has failed to demonstrate a mistake of law or fact. It is therefore

       ORDERED that Petitioner’s Motion to Set Aside Judgment (Docket No. 4) is DENIED.

       DATED this 30th day of December, 2019.

                                              BY THE COURT:


                                              Ted Stewart
                                              United States District Judge

       1
           Cashner v. Freedom Stores, Inc., 98 F.3d 572, 576 (10th Cir. 1996).
